Citation Nr: 1039065	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran and his representative contend, in substance, that 
the Veteran has bilateral hearing loss and tinnitus as a result 
of his military service.  

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration. These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

It is noted that the Veteran's service medical records could not 
be located.  The Board notes that in cases such as this, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Here, the Veteran specifically contends that while in the 
military he was a switchboard operator, wore ear phones, and was 
told by a superior that he needed to get his hearing checked 
because he was hard of hearing.  According to a December 2008 VA 
outpatient treatment record, the Veteran was accessed with 
hearing loss, and it is noted that an audiogram was ordered.  
According to the Veteran's September 2009 substantive appeal, 
such an examination had not been scheduled.  

Given the apparent current diagnosis of bilateral hearing loss, a 
suggestion that hearing loss was shown in service, and because of 
its heightened duty to explain to its findings and conclusions 
(O'Hare), the Board is of the opinion that a VA examination 
should be accomplished to determine whether the Veteran has 
hearing loss that is etiologically related to his service.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	 The AMC should schedule the Veteran 
for a VA audiological examination.  The 
claims file must be made available to 
and reviewed by the examiner prior to 
the examination.  All appropriate tests 
and studies should be conducted, and 
all clinical findings should be 
reported in detail.  The examiner 
should be asked to express an opinion 
as to whether it is as likely as not 
that the Veteran's bilateral hearing 
disability or tinnitus, if either is 
diagnosed, is related to his military 
service.  

2.	 Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, 
the AMC should readjudicate the 
Veteran's claim, considering all 
applicable laws and regulations.  
Thereafter, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


